                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


GEORGE VELEZ and NANCY VELEZ
on behalf of themselves and those similarly
situated,

              Plaintiffs,
v.                                                           Case No. 8:18-cv-88-T-35SPF
BANK OF AMERICA, N.A. and
SPECIALIZED LOAN SERVICING, LLC,

              Defendants.
                                               /


                                          ORDER
       This cause came before the Court for a hearing on October 16, 2019, to confirm

Plaintiffs’ compliance with this Court’s Order, dated October 4, 2019, compelling discovery.

See Doc. 96. Upon consideration of the parties’ representations at the hearing, it is hereby

       ORDERED:

       1.     On or before October 25, 2019, Plaintiffs shall serve Defendant Specialized

              Loan Servicing, LLC with the following: any additional documents related to

              their damages, specifically medical and other health-related expenses and

              attorney’s fees; any additional documents currently in the possession of

              Plaintiffs’ counsel in the foreclosure action that are responsive to Defendant’s

              requests for production; and, as agreed to by the parties, a signed and notarized

              verification form for Plaintiffs’ responses to Defendant’s interrogatory requests.
2.    Plaintiffs’ failure to comply with this Order may result in sanctions. See Fed.

      R. Civ. P. 37(b)(2).

3.    On or before October 25, 2019, Defendant Specialized Loan Servicing, LLC

      shall file a notice with the Court of any outstanding discovery issues related to

      Plaintiffs’ October 11, 2019 discovery responses.

ORDERED in Tampa, Florida, on October 16, 2019.




                                      2
